 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1614 
In the House of Representatives, U. S.,

September 15, 2010
 
RESOLUTION 
Expressing the sense of the House of Representatives that law enforcement service dogs and their handlers perform a vital role in providing for our Nation’s security and should be recognized for their service. 
 
 
Whereas everyday across the ranks of Federal, State, local, and military law enforcement agencies, service dogs perform a variety of functions to prevent and solve crimes and to ensure the public safety; 
Whereas service dogs trained to detect bombs, accelerants, and other weapons can often discover these dangerous devices at airports, train stations, sporting events and many other locations before they are used, preventing mass casualties, and sometimes their mere presence at these locations can prevent dangerous situations; 
Whereas service dogs trained to detect narcotics and other contraband are used at our Nation’s borders and ports of entry to identify illegal drugs and smuggled goods; 
Whereas service dogs and their handlers perform crucial functions in special operations, including crowd control, search and rescue missions, locating missing persons, and tactical building entries, and these service dogs often work in undesirable conditions for little more than food and the affection of their handler; 
Whereas service dogs can detect the presence of human remains in operations to locate victims in disaster recovery operations; 
Whereas service dogs are used to protect the House of Representatives and Senate chambers, the White House, the Supreme Court, and many other public buildings in Washington, DC, and throughout the country; 
Whereas many dogs have given their lives in the performance of these duties; and 
Whereas these dogs have become an integral component of modern law enforcement: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)these dogs perform extraordinary services using their special sensory and physical abilities. Their service is rendered with incredible efficiency and dedication and is an important contribution to the security and public safety of our Nation; and 
(2)we all owe a debt of gratitude and our sincere appreciation to the loyal service performed by the law enforcement service dogs and their handlers. 
 
Lorraine C. Miller,Clerk.
